Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 and 19-20 renumbered as 1-19 allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter: 

4.	Claims 1, 12 and 16 are indicated allowable because the closest prior art, Alzahrani (US Patent Application Publication 2017/0344900), fails to anticipate or render obvious the concept of capturing metadata and calculating cost of transmission , where data is mined of Internet news sources using artificial intelligence to obtain information that relates to the sender of the transmission, in combination with all other limitations in the claim (s) as defined by applicant.
Alzahrani discloses  obtaining and organizing metadata using machine learning  algorithms, but does not mined of Internet news sources using artificial intelligence to obtain information that relates to the sender of the transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
5.	Applicant’s arguments, see remarks, filed 3/17/2021, with respect to claims 1, 12 and 16 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims has been withdrawn. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        June 29, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462